Case: 2:19-cv-03441-SDM-CMV Doc #: 72 Filed: 06/02/20 Page: 1 of 3 PAGEID #: 628




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Scottsdale Surplus Lines Insurance Co.,             :
                                                    :
                          Plaintiff,                :
                                                    :
v.                                                  :      Case No. 2:19-cv-3441
                                                    :
King Tut, Inc., et al.,                             :      JUDGE SARAH D. MORRISON
                                                    :      MAGISTRATE JUDGE VASCURA
                          Defendants.               :

                                              ORDER

       Plaintiff Scottsdale Surplus Lines Insurance Company’s January 27, 2020 Amended

Complaint seeks a declaratory judgment that it has no duty to defend and/or indemnify

defendants in a “pending” state court case pursuant to the assault and/or battery inclusion in the

relevant insurance policy. (Doc. No. 42 at ¶ 1.) Scottsdale asserts that this Court has jurisdiction

over the matter pursuant to the diversity statute, 28 U.S.C. § 1332(a)(1). Id. at ¶ 2. The

Amended Complaint indicates that the parties are diverse and pleads that the amount in

controversy is in excess of $75,000. Id. at ¶ 15.

        “The burden of establishing the existence of subject matter jurisdiction, by a

preponderance of the evidence, rests with the party invoking jurisdiction.” Teck L. Yu v. Miami

Valley Hosp., No. 3:19-cv-23, 2019 U.S. Dist. LEXIS 41144, at *2 (S.D. Ohio Mar. 14, 2019)

(citation omitted). The Court may sua sponte raise the existence of subject matter jurisdiction at

any time. Cmty. Health Plan of Ohio v. Mosser, 347 F.3d 619, 622 (6th Cir. 2003). Upon review

of the docket, the Court has concerns that this matter is not ripe. “Article III of the Constitution

confines the federal courts to adjudicating actual ‘cases’ and ‘controversies.’” Wayside Church v.

Van Buren Cty., 847 F.3d 812, 816 (6th Cir. 2017) (quoting Nat’l Rifle Ass’n of Am. v. Magaw,



                                                    1
Case: 2:19-cv-03441-SDM-CMV Doc #: 72 Filed: 06/02/20 Page: 2 of 3 PAGEID #: 629




132 F.3d 272, 279 (6th Cir. 1997) (citing U.S. Const. Art. III, § 2)). “‘Ripeness is more than a

mere procedural question; it is determinative of jurisdiction. If a claim is unripe, federal courts

lack subject matter jurisdiction and the complaint must be dismissed.’” Wayside, 847 F.3d at 816

(quoting Arnett v. Myers, 281 F.3d 552, 562 (6th Cir. 2002) (quoting Bigelow v. Mich. Dep’t of

Nat. Res., 970 F.2d 154, 157 (6th Cir. 1992)).

        Here, the underlying state court matter was dismissed on November 15, 2019. Thus, there

appears to be nothing for Scottsdale to defend and/or to possibly indemnify at this time. “‘[A]

claim is not ripe for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.’” Kiser v. Reitz, 765 F.3d 601, 606 (6th Cir. 2014)

(quoting Texas v. United States, 523 U.S. 296, 300 (1998)).

        Should jurisdictional prerequisites be satisfied, the Court has additional concerns about

exercising jurisdiction in this instance. Scottsdale seeks interpretation of an insurance contract

governed by Ohio law. The Amended Complaint does not specify the statute(s), whether federal,

state or both, that Scottsdale seeks relief under. Assuming Scottsdale does so pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, review is discretionary even if the Court has

subject matter jurisdiction. Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995). The Court’s

recent decision in Historic Basket, LLC v. Nat'l Fire & Marine Ins. Co., No. 2:19-CV-5662,

2020 U.S. Dist. LEXIS 51500, at *3-5 (S.D. Ohio Mar. 25, 2020), enumerates the factors to be

considered when weighing whether to exercise the power to review. One of those factors is

whether the state court is in a better position than this Court to evaluate the factual issues. Id. at

*5. This case, like Historic Basket, “centers solely on insurance contract interpretation.” Id.

“‘[T]he issue of insurance contract interpretation’ is a ‘question[ ] of state law with which the . . .

state courts are more familiar and, therefore, better able to resolve.’” Id. (quoting Bituminous


                                                   2
Case: 2:19-cv-03441-SDM-CMV Doc #: 72 Filed: 06/02/20 Page: 3 of 3 PAGEID #: 630




Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 814-15 (6th Cir. 2004)). “Courts ‘question

the need for . . . declaratory judgments in federal courts when the only question is one of state

law and when there is no suggestion that the state court is not in a position to define its own law

in a fair and impartial manner.’” Historic Basket, LLC, 2020 U.S. Dist. LEXIS 51500, at *6-7

(quoting Am. Home Assurance Co. v. Evans, 791 F.2d 61, 63 (6th Cir. 1986)).

       The Court ORDERS Scottsdale to brief the jurisdictional issues raised herein within

fourteen (14) days of this Order. Defendants shall then have fourteen (14) days to respond. Those

deadlines will not be extended. No reply will be permitted.

       Scottsdale is WARNED that failure to timely file a response to this Order will result in a

dismissal of this case without prejudice.

       IT IS SO ORDERED.



                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISION
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
